Appeal from an order of the Supreme Court, Niagara County (Mark A. Montour, J.), entered September 29, 2014 in a personal injury action. The order denied the motion of defendants Joseph A. Moses and Smart Ride Ltd. seeking to settle the record on appeal to exclude a certain letter.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Kalbfliesh v McCann ([appeal No. 1] 129 AD3d 1671 [2015]).
Present — Scudder, P.J., Smith, Sconiers, Valentino and DeJoseph, JJ.